Case 2:19-cv-00425-CW-PMW Document 6-6 Filed 06/20/19 Page 1of 4

Exhibit F

 

 
Case 2:19-cv-00425-CW-PMW Document 6-6 Filed 06/20/19 Page 2 of 4

Offices for
Lj V L EQUAL OPPORTUNITY
& AFFIRMATIVE ACTION

UTAH VALLEY UNIVERSEtTY

Sent via Emalf
June 30, 2017
Professor Kemal Makasci

uvi.

CONFIDENTIAL,

’ Dear Professor Makasci:

__A decision of “substantiated” means that the allegation occurred ag alleged and was based

On June 23, 2017, I sent you a letier of findings from the OVU Policy 162; i a
ns of discrimination and retaliation that ware filed agninst you 7 and

Thaye since discovered that the June 23% letter contains admini. i
section, which occurred due to the unexpected absence of Melissa Frost from the Title EX Office and me

preliminary findings document with this letter, for your reference, The present letter, which mirrors the
findings included in the April 12, 2017 preliminary findings fetter, corrects the errors sent on June 23,
2017, This corrected letter should be viewed as the final findings and therefore replaces the June 23
letter, I apologize for any confusion created by this administrative error,

Utah Valley University Policy 162 prevents all forms of gender discrimination and retaliation. Consistent
with University Policy and applicable federal and state anti-discrimination law, investigators evaluate all
information collected during the course of fhe investigation and determine whether a violation of University

_ Policy 162 has occurred using the “preponderance of the evidence” standard, This standard means that it is
. tore likely than not, or more than 50% in favor thet the allegation is trae,
A decision of “unfounded” indicates that investigators conchide that either the event(s) did not occur as__
alleged, or aven if the event(s) occurred, it did not arise to discrimination/harassment of a protected class

and/or was not retaliatory,

A decision of “inconclusive”. means that the evidence provided by both parties did not shift to a_

preponderance of evidence in favor of either party.

olass or was retaliatory in violation of UVU policy #162,
FINDINGS: Based on-review of afl the evidence, it is the opinion of investigators that the findings
regarding the allegations of sex/gender discriraination and retaliation are as follows:

.. Ay Sex/Gender Discrimination Allegations
_ Allegation One: Telling a male student to go up and help a female student with the computer

and repeatedly stating that “boys are good with technology,” Alfegation One is
substantiated as to fact, but unfounded as to Protected class discrimination,

|p or

 

 
Case 2:19-cv-00425-CW-PMW Document 6-6 Filed 06/20/19 Page 3 of 4

Office for
LJ V UJ eual. OPPORTUNITY
. @ AFFIRMATIVE ACTION

UTAH VALLEY UNIVERSITY

 

- Allegation Two: Ignoring femate students whea they ask questions, Allegation Two fs
unfounded,

Allegation Three: When a female answers 2 question in class, saying their answer is wrong,
but when a male answers the same question, saying their answer is right. Allegation Three is

substantiated as to fact, but it does not rise to the level of policy violation; and is therefore
unfounded,

Allegation Four: Refusing to provide feedback and assistance to female stadents on .
homework and class assignments. Allegation Four is unfounded as discrimination and
also unfounded as retaliatory behavior directed towards the complainants,

Allegation Vive: Making comments to others stating “that females don’t belong in the
Physical Education field.” Atlegation Five is inconclusive.

Allegation Six; Making comments that “women belong in the kitchen cooking” Allegation
Six is inconcInsive,

B, Retaliation Allegations

Allegation Seven: That sometime during the first two weeks of the Fall 2016 semester you
discussed Title IX with the entire class and stated that the students in the class didn’t know

the definition of Title IX and what it meant and discussing how two (2) students last semester
hurt your feelings and made fun of you. Allegation Seven is substantiated.

Allegation Kight: That on 11/16/2016 you made the following statements {o the entire PETE
Class: soe ,

Allegation Eight (a): You have been teaching this class for 14 years and that students
will not get rid of you. Allegation Eight (a) is substantiated.

Allegation Eight (b): You pointed out three students specifically
BE sn three female students shouldn't go around and talk to people in

different departments about issveg they have with [you].” Allegation Eight (b) is
-- substantiated, +

Allegation Hight (6): You confirmed to the class i ae
have spoken. with other departments by pointing u ¢ class, and “saying
threatening things” like « ey are being prejudice because they went to explain their
problems to Title 1X and department head.” Allegation Eight (c) is substantiated in part,
Specifically that you pointed the students out and sald they were being prejudiced

The executive summary and findings have been discussed with Dean Daniel Fairbanks and Academic
Affnirs, The investigation, including the report and these findings, remain confidential and are classified 28

 
Case 2:19-cv-00425-CW-PMW Document 6-6 Filed 06/20/19 Page 4 of 4

Office for
| V LJ BpUAL OPPORTUNITY
- o> APPIRMATIVE ALTION

UTAH VALLEY UNIVERSiTy

 

maintain that confidentiality. Matters involving other issues unrelated to protected class
discrimination/harassment have been forwarded to Academic Affairs.

Additionally, please be reminded that retaliation against individuals who participate in a
discrimination/harassment complaint and/or investigation is strictly prohibited. Retaliation ig intiraidation,
thteats of reprisal, or other materially adverse actions taken. against an employee or studeht of the
University, or threats of such materially adverse actions, made by persons employed by or affiliated with

proceeding relating to discrimination or harassment. Examples include but are not fimited to, threats or
actual violence against a person or their property, adverse educational or employment consequences,
ridicule, intimidation, bullying, ostracism, or action that may have “chil? o¢ discourage a person from
making a complaint or participating in at investigation. This includes aking students or employees if they
have provided information, referencing that you will know if they say something in SRI’s, oy discussing
the Complaint(s) with others,

If you have any questions or concerns related to this investigation, please feel free to contact

Camille Johnson@uva.edu and she will set up a time to discuss,

Ifyou disagree with the University action as a result of this decision, you may request a review pursuant to
Utah Valley University Policy 162, Those rights will be explained in the letter from Dean Fairbanks
determining any appropriate remedies. Review rights and deadlines will attach on the date that letier is sent
"Thank ou for yor cooperation, nd fr your patinse daring his process,

Sincerely.
¢ yon .
‘Acting Director, Equal Opportunity and Affirmative Action/Title IX -
801-863-7500 “ ine
Enclosure: April 12, 2017 Preliminary Findings
oc (via email): Daniel Fairbanks

" Karen Clemes

- Grege Tobler —- -

 

 

 
